Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128158 
                                                                                             Michael F. Cavanagh
  128159 
                                                                                             Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  MICHELLE GOWER, Personal
                                                                            Stephen J. Markman,
  Representative of the Estate of
                                                                                    Justices
  EDWIN GOWER, Deceased,

               Plaintiff-Appellant,
  v       
                                                         SC: 128158, 128159
                                                                    COA: 256824, 257967
                                                                    Ingham CC: 03-000299-NH
  JAMES HARKEMA, M.D., 

  CHRISTOPHER SEIP, M.D., 

  BENJAMIN B. MOSHER, M.D., 

  CHRISTOPHER ABOOD, M.D.,

  TONIA REINCKE, PA-C,

  SPARROW HOSPITAL, 

  GREG A. HOWELLS, M.D.,

  KEITH BLUM, D.O.,

  CHRISTINA MASER OHM, M.D., 

  KEVIN KRAUSE, M.D., 

  GREGORY NOWINSKI, M.D.,

  JULIE STEIN, M.D., and

  WILLIAM BEAUMONT HOSPITAL, 

  ROYAL OAK 

             Defendants-Appellees,
  and
  GEORGE ARTHUR WILLIAMS, M.D.,
  and ASSOCIATED RETINAL
  CONSULTANTS, P.C.,
            Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 25, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2005                    _________________________________________
         l1026                                                                 Clerk